DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 16, 24-26, and 33-34 have been amended changing the scope and contents of the claim. 
Claim 31-32 have been amended for clarification and the amendment does not change the scope or contents of the claim.
Claims 18, 22, and 23 have been cancelled and their limitations have been incorporated into claims 16, and 33-34.
Applicant’s amendment filed October 14, 2021 overcomes the following objection/rejection(s) from the last Office Action of May 14, 2021:
Objections to the specification for minor informalities
Objections to the claims for minor informalities 
Rejections to the claims under 35 USC § 103

Response to Arguments
Applicant’s arguments, see Remarks pages 10-11, filed October 14, 2021, with respect to claims 16 and 33-34 have been fully considered and are persuasive.  The rejection of May 14, 2021 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Gibson on November 4, 2021.
The application has been amended as follows:
Replace claim 19 in its entirety with the following:  
The method of claim 16 wherein the Perspective-n-Points algorithm includes providing a reference system of the first camera; finding a transformation which transforms the 3D marker data from the reference system for the second camera into the reference system for the first camera such that all transformed locations of the 2D markers as represented by the transformed 3D marker data lie on lines in the reference system of the first camera corresponding to the 2D marker data.

Allowable Subject Matter
Claims 16-17, 19-21, 24-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of coregistering medical images, allowing for determination of camera locations (either virtual or physical) while imaging a patient. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668